PER CURIAM.
• This appeal must be dismissed. The notice of appeal recites that it is taken from an order “made and entered herein June 38, 1907, denying defendant’s motion to open her default.” No such order appears in the record, and it is claimed by the respondent that none was ever made or entered, although it seems that such a motion was made and denied. Until an order is entered no appeal will lie, as such an appeal is only permitted to be taken from “an order.” Sections 353, 357, Municipal Court Act (Laws 1903, pp. 1563, 1563, c. 580).
Appeal dismissed, with $10 costs.